Citation Nr: 0727981	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition, to include as secondary to the veteran's service-
connected right and left upper radiculopathy associated with 
a cervical spine disability. 

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to an initial compensable disability rating 
for abdominal scars. 

4.  Entitlement to an initial compensable disability rating 
for a bunion with fracture of the great right toe. 

5.  Entitlement to an initial compensable disability rating 
for a fungal skin condition to the feet.  

6.  Entitlement to an initial compensable disability rating 
for a right wrist disability. 

7.  Entitlement to an initial compensable disability rating 
for a left wrist disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
February 2003.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  Jurisdiction of her claim was transferred 
to the RO in Nashville, Tennessee.  The veteran currently 
lives in Tennessee. 

The issues of an initial compensable disability rating for a 
bunion with fracture of the great right toe, a fungal skin 
condition to the feet, a right wrist disability, and a left 
wrist disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran is 
currently diagnosed with a right shoulder condition.

2.  There is no association between any alleged right 
shoulder condition and the veteran's military service or a 
service-connected disorder.

3.  The veteran incurred bilateral knee strains during 
military service.  

4.  Aside from itching, the veteran's abdominal scars do not 
exhibit pain or tenderness, limitation of function, burning, 
deepness, or instability.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder condition, to 
include as secondary to the veteran's service connected right 
and left upper radiculopathy associated with a cervical spine 
disability, is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Service connection for a bilateral knee condition is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  The criteria for an initial compensable disability rating 
for abdominal scars have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 4.118, 
Diagnostic Codes 7800-7805 (2006); 4.118, Diagnostic Codes 
7800-7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

In addition, a disability can also be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires medical evidence that connects the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, No. 07-7029, 
slip op. at 7 (Fed. Cir. July 3, 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534, slip op. at 5 (Vet. App. 
June 15, 2007).   
  
With regard to the right shoulder claim, according to the 
veteran's August 2002 statement in support of her claim, the 
veteran alleges that she incurred and was treated for a right 
shoulder strain during service in December 1997.  In 
contrast, she indicated to the November 2002 VA examiner that 
she does not remember sustaining any right shoulder strain.  
Subsequently, in her June 2003 notice of disagreement, the 
veteran alleged that her right shoulder strain was actually 
secondary to (and caused by) her service-connected right and 
left upper radiculopathy associated with her cervical spine 
disability.  The veteran's sometimes inconsistent statements 
undermine her right shoulder claim.
   
Service medical records (SMRs) show treatment in December 
1997 for pain in the right shoulder area with painful range 
of motion.  The veteran reported at that time that this pain 
existed for the past several months since August 1997.  The 
veteran was diagnosed with a right shoulder tendonitis.  A 
subsequent February 2000 treatment record notes some 
decreased strength and range of motion for her right 
shoulder.  Significantly, the veteran underwent a pre-
discharge examination in November 2002.  At this examination, 
she did not report any current problems, and the examiner 
offered no diagnosis.  Consequently, the veteran's pre-
discharge examination provides evidence that her right 
shoulder tendonitis was acute and transitory in nature, and 
resolved without residual disability.  

The Board must find the SMRs, as a whole, provide negative 
evidence against the existence of a chronic right shoulder 
condition.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  

Post-service, there is no evidence of treatment for a right 
shoulder condition, despite the RO's request to the veteran 
to provide further information regarding post-service 
treatment.  Thus, absent evidence of a current right shoulder 
diagnosis, neither service connection nor secondary service 
connection can be granted for the alleged disorder.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
  
In addition, with regard to secondary service connection, 
there is simply no medical evidence of record that describes 
a nexus between any current right shoulder disorder and her 
cervical spine condition.  Velez 11 Vet. App. at 158.   
Neither the veteran nor her representative, without evidence 
showing that he or she has medical training or expertise, is 
generally competent to offer a diagnosis or an opinion as to 
medical etiology of a right shoulder condition.  See 38 
C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.   

With regard to the description of the symptomatology for her 
right shoulder that the veteran discusses in her notice of 
disagreement, some of her symptoms closely mirror cervical 
spine and upper extremity radiculopathy conditions which she 
is already service connected for.  The Board points out that 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's right shoulder claim.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  This claim for service connection and secondary 
service connection is denied.  

With respect to the veteran's bilateral knee claim, SMRs 
indicate some treatment for bilateral knee pain in the 1980s 
and 1990s.  However, X-rays were normal.  At the pre-
discharge examination in November 2002, the veteran reported 
bilateral knee pain and popping.  Although the physical 
examination was normal overall, the examiner did diagnose the 
veteran with a bilateral knee strain.  In her notice of 
disagreement, the veteran contended that this condition was 
the result of running and bicycling during her 20 years of 
service.  

According, resolving doubt in the veteran's favor, the Board 
concludes that the preponderance of the evidence supports 
service connection for a bilateral knee strain due to the 
diagnosis by the November 2002 examiner.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted.  The precise nature and 
extent of this disorder is not at issue before the Board at 
this time.  

The Board now turns to the last issue of an initial 
compensable disability rating for the veteran's abdominal 
scars.  Disability ratings are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's abdominal scar disability is currently 
evaluated as noncompensable (zero percent disabling) under 
Diagnostic Code 7805, limitation of function of the affected 
part.  38 C.F.R. § 4.118.  In every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31.  

The veteran has appealed the original April 2003 rating 
decision that granted service connection at 0 percent.  This 
could result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, including scars, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  The Board will thus consider whether the veteran is 
entitled to a higher rating under both the old and new 
regulations.  However, under Diagnostic Code 7805, limitation 
of function of the affected part, there is no substantive 
change from the prior regulation.  38 C.F.R. § 4.118 (2006); 
38 C.F.R. § 4.118 (2002).   

Historically, the veteran underwent a diagnostic laparoscopy 
and endometrial biopsy in July 1985 during service, resulting 
in post-operative abdominal scars.  
The veteran contends that her scars are itchy and 
disfiguring.  See notice of disagreement and November 2002 
pre-discharge examination.  Significantly, there are no other 
complaints or treatment for her abdominal scars.  

The evidence of record does not reflect a compensable 
disability rating.  Specifically, with regard to Diagnostic 
Code 7805, there is no evidence of any limitation of motion 
or any other type of limitation of function as the result of 
her abdominal scars.   
Furthermore, under the old and new criteria, the veteran does 
not contend, and the objective evidence does not demonstrate, 
a disfiguring scar on the head, face, or neck (Diagnostic 
Code 7800).  Compare 38 C.F.R. § 4.118 (2006) with 38 C.F.R. 
§ 4.118 (2002).      
Under the old criteria, the evidence does not reflect any 
burns (Diagnostic Codes 7801 and 7802).  Likewise, under the 
new criteria, there is no evidence of a deep scar or one that 
causes limited motion (Diagnostic Code 7801), or a 
superficial scar 929 sq. cm. or greater in area (Diagnostic 
Code 7802).  Compare 38 C.F.R. § 4.118 (2006) with 38 C.F.R. 
§ 4.118 (2002).      
In addition, under both the old and new criteria, there is no 
evidence or allegation of a superficial scar that is unstable 
or poorly nourished with ulceration (Code 7803) or a 
superficial, tender, or painful scar (Diagnostic Code 7804).  
Compare 38 C.F.R. § 4.118 (2006) with 38 C.F.R. § 4.118 
(2002).  Thus, consideration of Diagnostic Codes 7800-7804 
under either the previous or the amended regulations is not 
warranted.  Therefore, these Diagnostic Codes will not be 
applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if it is supported by 
explanation and evidence).  

The Board emphasizes that the veteran can receive a 
compensable rating for disfigurement under the old and new 
regulations only if  the scar is located on the head, face, 
or neck.  See Diagnostic Code 7800 (2006); Diagnostic Code 
7800 (2002).  In this case, the veteran's scars are clearly 
not located on the head, face, or neck.       

Accordingly, under both the old and new regulations, the 
overall disability picture does not support a compensable 
disability under any applicable diagnostic code.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against the claim.  38 C.F.R. § 4.3.  The claim for a 
compensable rating for abdominal scars is denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in September 
2003, the RO advised the veteran of the evidence needed to 
substantiate her service connection, secondary service 
connection, and increased initial rating claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that the RO has provided all notice required initially by the 
VCAA for the first three original elements of notice.  
38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

With regard to additional 1st element notice, there is no 
letter from the RO that further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In addition, the Board observes that the RO did not provide 
the veteran with general VCAA notice prior to the April 2003 
adverse determination on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  Furthermore, the above letter did 
not meet the 4th element of VCAA notice in that it did not 
ask the veteran to provide any evidence in her possession 
that pertains to the claims. Id at 120-21. 

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  
 
Thus, in this case, there is a presumption of prejudice due 
to timing and content errors for VCAA notice.  However, the 
Board finds that prejudice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence she is required to 
submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, the veteran 
reasonably understands from the notice provided what was 
needed.  

Specifically, the veteran submitted personal statements and 
SMRs, and did not indicate that any additional private or VA 
medical evidence remains outstanding.  In addition, the 
actual September 2003 VCAA notice provided by the VA is clear 
and pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the all her claims.  Further, with regard to the fourth 
element of VCAA notice, the VCAA letter dated in September 
2003 advised the veteran that the VA required "additional 
information and evidence."  Thus, the veteran was aware that 
additional evidence was required to substantiate her claims.  
Overall, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of her claims.      

With respect to the duty to assist, the RO has secured a pre-
discharge examination for all the disabilities on appeal.  
The veteran has not identified any other VA or private 
medical records relevant to the claims on appeal.  Neither 
the veteran nor her representative has stated that any 
additional evidence remains outstanding.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A.  
§ 5103A.  
ORDER

Service connection for a right shoulder condition, to include 
as secondary to the veteran's service-connected right and 
left upper radiculopathy associated with a cervical spine 
disability, is denied.  

Service connection for a bilateral knee strain is granted.  

An initial compensable disability rating for abdominal scars 
is denied.  


REMAND

The veteran also seeks entitlement to an initial compensable 
disability rating for a bunion with fracture of the great 
right toe, a fungal skin condition to the feet, a right wrist 
disability, and a left wrist disability.  In this case, the 
Board finds that a remand for additional development is 
required before final appellate review of these particular 
issues on appeal.  

First, with regard to VCAA notice, VA must also ask the 
claimant to provide any evidence in her possession that 
pertains to the claims.  38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Such notice is 
absent in the September 2003 VCAA letter.  The VCAA notice 
should also be compliant with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, with respect to the above increased initial rating 
claims, where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The 
veteran last underwent a pre-discharge examination 
determining the severity of these service-connected 
disabilities in November 2002, nearly five years ago.  A more 
current VA examination is warranted in order to ascertain the 
current severity of these disabilities, especially in light 
of the fact that the veteran indicates in her notice of 
disagreement and substantive appeal that these particular 
disabilities have worsened.  

Accordingly, the case is REMANDED for the following action:


1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that asked the appellant 
to provide any evidence in her 
possession that pertains to the 
claims.  In this regard, the notice 
must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent, including the recent case 
of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.	The RO should arrange for the veteran 
to be scheduled for a VA examination 
to determine the nature and current 
severity of disability for her 
service-connected bunion with 
fracture of the great right toe, a 
fungal skin condition to the feet, a 
right wrist disability, and a left 
wrist disability.  The examination 
should comply with AMIE protocols for 
the appropriate examination.  The 
examination should include a 
discussion of all current findings 
related to the disabilities in 
question, as well as the results of 
all tests and studies deemed 
necessary by the examiner.  The 
veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for her 
claim.  The claims folder must be 
made available for review for the 
examination and the examination 
report must state whether such review 
was accomplished.  If the examiner 
cannot provide any requested 
information, the report should so 
state.    

3.	After completing the above 
development, the RO should 
readjudicate the issues of an initial 
compensable disability rating for a 
bunion with fracture of the great 
right toe, a fungal skin condition to 
the feet, a right wrist disability, 
and a left wrist disability, 
considering any new evidence secured 
since the March 2004 statement of the 
case.  If any disposition remains 
unfavorable, the RO should furnish 
the veteran and her representative a 
supplemental statement of the case 
and afford the applicable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


